DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

Suggestion for Examiner Interview
The 35 USC 101 rejection is being maintained. Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

Claim Status
Amendments to the claims are acknowledged. 
Claims 1, 2, 12, 13, and 15-18 are under consideration.
Claims 3-11 and 14 are cancelled.

Information Disclosure Statement
The IDS filed 3/09/2021 and 7/17/2018 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/289587 filed 02/01/2016 is acknowledged.

Claim Objections
Claims 1 and 13 is objected to because of the following informalities:  
The claims contain typographical errors. 
Claim 1, step (c) recites “early group” and “late group” and should recite “Early group” and “Late group” if Applicants intend that these groups be those consistent with the Early and Late class labels recited in step (b). 
Appropriate correction is required.

Double Patenting
The rejection of claim 1, 3 and 12-13 over claims 1 and 4 of US Patent 10,007,766 are withdrawn in view of Applicant’s amendments filed 5/03/2022.
The rejection of claims 1, 3 and 12-13 over claims 1, 4 and 5 of US Patent 10,950,348 are withdrawn in view of Applicant’s  amendments filed 5/03/2022.
The rejection of claim 1 over claim 12 of copending Application No.17/119,200 is withdrawn in view of Applicant’s  amendments filed 5/03/2022. The claims are now narrower and a species of the copending Application ‘200.
The following provisional rejections are maintained. The instant claims are drawn to the same invention as the copending application and a Terminal Disclaimer has not been filed. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No.16/092,023.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending claims are either species of the instant claims. Currently, instant claim 1 is broader and encompasses the claimed subject matter in the copending application. The copending application therefore anticipates the instantly filed claims which are not patentably distinct. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6 US 10,007,766. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claim is a species of the instant claim 13 which. Currently, instant claim 13 is broader and claims 1 and 6 of  US 10,007,766 recite the invention of claim 13. The copending application therefore anticipates the instantly filed claims which are not patentably distinct.
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 US 10,950,348. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claim is a species of the instant claim 13 which. Currently, instant claim 13 is broader and claims 1 and 6 of  US 10,950,348 recite the invention of claim 13. The copending application therefore anticipates the instantly filed claims which are not patentably distinct.
Response to Arguments
Applicant's arguments filed 10/26/2022 state that the rejections over the claims in US 10,950,348, 10,007,766 and 16/092,023 will be addressed upon a notice of allowance. 
In response, a notice of allowance to a U.S. application can not be sent until all rejections are overcome. Applicants may keep the instant ODP rejections in abeyance until all other rejections are overcome.


Claim Rejections - 35 USC § 101
The following rejection is maintained for reasons of record set forth in the Office Action of 7/29/2022 and modified to address the amendments filed on 10/26/2022.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 12, 13 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Performing a classification of mass spectrometry data obtained by the mass spectrometer, wherein the classifier is developed from a development set of samples from melanoma patients, wherein the classifier consists of a hierarchical combination of two classifiers.
This step reads on a process that can be performed by the human mind and/or mathematics (e.g. regression) and is therefore an abstract idea. Given data from melanoma patients, the human mind or mathematical formulas can be used to perform classification of the data.
2. Iteratively training Classifier 1 from the development set of samples and a set of mass spectral features to generate an Early class label, a Late class label, or the equivalent for each of a subset of samples.
This step reads on a mathematical concept of using data to develop a mathematical model. The step embodies fitting data to a mathematical model or curve. The step also reads on a mental process of organizing data into a table or graph that is a reference template which serves as Classifier 1. The step therefore reads on an abstract idea.
3. Iteratively training Classifier 2 from a subset of samples classified with the Late class label by Classifier 1 in the development set classified as Late by Classifier 1 to generate an Early class label, a Late class label or the equivalent. This step also reads on a mathematical concept of using data to develop a mathematical model or curve with data from samples. The step also reads on a mental process of organizing data into a table or graph such as a reference template which serves as Classifier 2. The step therefore reads on an abstract idea.
4. Supplying the mass spectrometry data to a classifier using Classifier 1 and Classifier 2, wherein the computer is trained to predict whether a melanoma patient is likely to benefit from treatment with high dose IL2 therapy. 
This step reads on inputting data into a mathematical model or plotting to a graph or table. The step therefore reads on a mathematical concept or a mental process, which are abstract ideas. The computer trained to predict whether a melanoma patient is likely to benefit from treatment with high dose IL2 therapy reads on a computer comprising a program with a prediction algorithm which reads on a math, a table of data, and mental process steps which are abstract ideas.
5. wherein the classifier represents a k-nearest neighbor (kNN) classification algorithm and is arranged as a hierarchical combination of Classifier 1 classifying the patient into  first Late group or a first Early group and Classifier 2 further classifying the first Late group into a second Late group or second Early group. 
This step reads on a mathematical concept and mental process. The Classifier 1 and 2 read on simple mathematical models or graphs which can be organized by the human mind for simple decision making processes. The recited arrangement of the classifiers does not necessitate computer technology such as software data structures and therefore reads on being an abstract idea. 
With respect to the recited classifiers representing a k-nearest neighbor (kNN) classification algorithm, Thales Sehn Korting (https://www.youtube.com/watch?v=UqYde-LULfs) teach “How kNN algorithm works.” Korting provides evidence that a kNN algorithm is computable by the human mind and may also be mathematical calculation. Korting (0:14-0:15) evidence the simplicity of the kNN algorithm wherein nearest neighbors are calculated based on at least one radial distance.  
6. wherein the patient classified into first late group or the second late group is predicted to be likely to benefit from high dose IL2 therapy. 
This step of predicting reads on a process that can be performed mentally and is therefore an abstract idea. The step also reads on a natural correlation between biomarkers and treatment response which is a natural phenomena and therefore a judicial exception. 
Claim 12 recites the step of classifying the sample of the patient with a classifier developed from mass spectral data to generate a class label, wherein class labels are detected.  This step reads on a process that can be performed by the human mind and/or mathematics and is therefore an abstract idea.
Claim 13 recites performing a classification of mass spectrometry data with the aid of a classifier implemented on a computer. 
This step reads on process that can be performed by the human mind or math per se, i.e. wherein the classifier is a mathematical object or function.
Claim 13 recite supplying the mass spectrometry data to a classifier to predict whether a melanoma patient is likely to benefit from treatment with an anti-PD-1 drug and a class label of Late or equivalent is predicted to likely benefit from an anti-PD-1 drug.
This step reads on a process that can be performed by the human mind and/or mathematics because the classifier is one that reads on math per se or organized data that can be analyze with the human mind, and is therefore an abstract idea. The step is also drawn to a natural correlation between constituents in a blood sample and reaction to therapy which is a natural phenomena.  

Step 2A Prong Two: Consideration of Practical Application
Claims 15-17 recite wherein if the Classifier 2 generates a Late class label or the equivalent, then the patient is administered high dose IL2 therapy. This limitation does not integrate the recited judicial exceptions because the claims do not recite a step of actually generating a class label for a patient. Claim 1 is directed to limitations describing how the Classifier is configured but there is no active step of determining a class label for the patient. Additionally, claims 15-17 are recited in the alternative (i.e. “if”) wherein the Broadest Reasonable Interpretation is that a Late class label is not determined by Classifier 2. See MPEP 2111.04, section Contingent Limitations.
Claim 18 recites that the patient having a class label of Late or the Equivalent is administered an anti-PD1 drug. However, the method of claim 13 from which claim 18 depends does not recite a step of implanting the classifiers to determine that the  patient sample is classified as Late. The step of administering the anti-PD1 drug is therefore not a practical application of the method of claim 13. The language of claim 13 is drawn to describing the configuration of the classifier and not to an active step of determining that a patient sample is classified as Late by the classifier and would benefit from the anti-PD1 drug. The recited judicial exception is therefore not integrated into the step of administering recited in claim 18.
The claims do not recite additional elements that integrate the abstract idea into a practical application. 
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception. 

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to:
1. Performing by a mass spectrometer, mass spectrometry on a blood-based sample of a melanoma patient, as in claims 1 and 13. 
2. Implementing a classifier with a computer.
3. administering high dose IL2 therapy or anti-PD1 drug, as in claims 15-18.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because performing mass spectrometry on patient blood samples is routine, conventional and well understood, as in claims 1 and 13. The step amounts it initiation data collection and is an extra solution activity as described in MPEP 2105.05(g).
Administering IL2 therapy or anti-PD1 drug are both well know, routine and conventional cancer therapies as evidenced by the instant specification (page 1, lines 13-15 and page 41, lines 16-17), as in claims 15-18.
With regard to the computer, the generically recited classifier reads on an abstract idea as set forth under Step 2A Prong One, and the computer is used as a tool for processing efficiency. The process reads on mere instructions to apply an exception, see MPEP 2106.05(f), section (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process.
The implementation of a computer is therefore a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to integrate the abstract idea into something significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 8-9) that the claims are not draw to an abstract idea but rather recite specific limitations performed by a computer system including a mass spectrometer and a programmed computer to predict whether a melanoma patient is likely to benefit from high does IL2 therapy using trained classifiers. 
In response, the argued limitations are additional elements recited in addition to the abstract ideas and have been considered under Step 2B, above. The computer system on which the abstract idea is processed is tangential and merely a tool for processing. The computer does not meaningfully limit the abstract idea. Furthermore, gathering data by mass spectrometer is an extra solution activity as described in MPEP 2106.05(g) which sets forth that necessary data gathering and outputting or mere data gathering is “Insignificant Extra-Solution Activity.”
Applicants have cited MPEP2106.04(a)(2)(I) which sets forth that a claim may be based on math without being an abstract idea. The cited section discusses the decision in Thales Visionix, Inc.
In response, Examiner agrees that a claim my recite math and also not be drawn to an abstract idea. Such a claim should either necessitate computer technology such as the data structure in Enfish, recite additional elements that are non-routine and conventional such as the unconventional arrangement of sensors in Thales Visionix, or integrate the math into a practical application such as those listed under Step 2A Prong Two above. 
Applicants argue (Remarks, page 9) that the claims recite several limitations that relate to the structure of classifiers and how they are trained that cannot be performed mentally or with a pen and paper. Applicants cite the limitation drawn to iteratively training Classifier 1 from a development set of samples and a set of mass spectral features.
In response, the classifier is recited at a high level of generality. The limitation drawn to training the classifier is also broad. The trained classifier reads on a plot of data, as in the kNN tutorial by Thales Sehn Korting, “How kNN algorithm works” cited under Step 2A Prong One. The limitation drawn to training a classifier reads on a mental or mathematical process of organizing data to be used in determining classification. 
Applicants argue (Remarks, page 9, par. 3) that when viewing the claims as a whole, the present embodiments do not recite an abstract idea.
In response, it appears that Applicants are reading embodiments into the claims that are not recited. Applicants are reminded that examination is performed using the standard of Broadest Reasonable Interpretation. The current claims are not specific with regard to what the classifier is or the algorithms it uses to perform the classification. The claims therefore read on a simple classifier implementing a simple data set, i.e. the data set recited is also broad and may constitute data at the level of points or a histogram. 
Applicants argue (Remarks, page 10) that the abstract idea is integrated into a practical application since the claims provide for practical benefits. Applicants argue that the claims recite limitations relating to generating a classifier based on mass spectral data and that the limitations of the claims provide an increased accuracy and efficiency in classifying mass spectral data.
In response, Applicant’s arguments of an improved accuracy is an argument directed to an intended result. Furthermore, an abstract idea may be improved, e.g. an improved set of data is provided or an improved mathematical model is derived. However, that does not change the nature of the abstract idea into statutory subject matter. The claims herein are drawn to abstract ideas that use the computer as a tool. This is akin to what the court in Fairwarning (decision, page 8, lines 30-34) put forth:
Thus here, as in Electric Power, “the focus of the claims is not on . . . an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.” 
Applicants argue (Remarks, page 10, par. 3 and page 11, par. 1) that the claims improve the functioning of a computer by providing specific limitations performed by a computer system to predict whether a melanoma patient is likely to benefit from high does IL2 therapy.
In response, Applicants arguments with regard to improvement of the functioning of a computer are not persuasive. The classifier uses the computer as a tool, i.e. the computer is tangential and not related to the claimed method of classifying mass spectral data. The instant claims are recited as implemented on an generic computer. The claims do not recite any computer structures or additional elements drawn to computer technology that are improved. The recited classifier, as recited, is also not one that requires computer technology.
Applicants argue (Remarks, page 10, par. 4) that the claimed methods provide specific limitations performed by the computer system including the mass spectrometer, a computer and a programmed computer to predict whether a melanoma patient is likely to benefit from high dose IL2 therapy.
In response, specific limitations performed by the computer system is not a criteria for rendering claims patent eligible. Abstract ideas should either be integrated into a practical application, categories of which are recited under Step 2A Prong One, or the claims should recite additional elements that are non-routine, conventional and well understood. Furthermore, the mass spectrometer of the claimed method performs a data collection step which is mere data gathering and therefore an extra solution activity. See MPEP 2106.05(g).
Applicants argue (Remarks, page 11, par. 3) that the claims are directed to significantly more than the exception and that the claims are not directed to any judicial exception. Applicants argue (Remarks page 11-12) that even if found to be directed to a judicial exception, the claims recite additional elements which amount to significantly more. Applicants cite the limitations of claim 1, steps a to c.
In response, Applicants have not pointed to limitations that are the additional elements which are not routine, conventional and well understood. The Examiner has listed the additional elements recited in the claims under Step 2B. Applicants are instead pointing to the entirely of claim 1 and alleging that all the limitation are non-conventional additional elements. This is not the correct analysis under Step 2B. Instead, the limitations that are recited in addition to the judicial exceptions are to be analyzed as to whether they non -routine, -conventional and -well understood and add significantly more. As set forth above, 1. performing by a mass spectrometer, mass spectrometry on a blood-based sample of a melanoma patient, 2. implementing a classifier with a computer and 3. administering high dose IL2 therapy or anti-PD1 drug, are routine, conventional and well understood. Classification with kNN algorithms of biomarker data including that from mass spectrometry is well known. The combination of additional elements does not add significantly more because collecting data with a mass spectrometer is extra solution activity and implementing a classifier on a computer is the implementation of generic computer functions which is also routine, conventional and well understood.
Furthermore, the step of administering high dose IL2 therapy or anti-PD1 drug is not recited in a way that meaningfully limits the recited exceptions. The recited method does not actually determine a classification that positively predicts that a patient would benefit from a high dose IL2 therapy or anti-PD1 drug. 
Suggestion for Applicant’s amendments:
It is suggested that claims 1 and 13 recite an active step of implementing the classifiers to determine that a patient has a Late class label and is likely to benefit from a treatment of a high dose IL2 therapy or anti-PD1 drug, followed by a step of administering a high dose IL2 therapy or anti-PD1 drug to the patient. Such a step should clearly integrate the classification performed by the classifiers, determination of a Late class and that the patient would benefit from an anti-PD1 drug and administering an anti-PD1 drug to the patient.  

Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 1, 2, 12, 13 and 15-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of Applicant’s amendments.
	 
Claim Rejections - 35 USC § 103
The rejection over claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roder et al. in view of Caprioli et al. is withdrawn in view of Applicant’s amendments filed 5/03/2022.
The rejection of claims 12 and 13 under 35 U.S.C. 103(a) as being unpatentable over Roder et al. in view of Caprioli et al. and further in view of Hernando-Monge et al. are withdrawn in view of Applicant’s amendments.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635